Townsend, J.
“Until there has been a judgment finally disposing of the case in the trial court, the Supreme Court has no jurisdiction to pass upon an assignment of error complaining of the striking of a plea of former jeopardy, filed by the accused.” McElroy v. State, 123 Ga. 546 (51 S. E. 596). See also Vaughn v. State, 38 Ga. App. 438 (144 S. E. 223); Moyers v. State, 59 Ga. App. 875 (2 S. E. 2d 517); Thurmond v. State, 59 Ga. App. 333 (200 S. E. 807). Accordingly, the motion to dismiss the bill of exceptions on the ground that the only assignment of error, the sustaining of a general demurrer to a plea of autrefois convict, is not a final judgment, must be granted and the case

Dismissed.


Gardner, P. J., and Carlisle, J., concur.